Judgment reversed on the law, with a separate bill of costs to each appellant, and to Mr. Frederick J. Moses, guardian ad litem, and to Mr. Charles H. Street, attorney for the guardian ad litem for the infant defendants Winfield S. Cutter, Jr., and others, payable out of the estate, and judgment directed for the plaintiff. Conclusions of law “ I ” to “ VII ” inclusive are reversed, and plaintiff, appellant’s findings of fact and conclusions of law as requested found. No opinion. Blaekmar, P. J., Rich, Kelly, Manning and Young, JJ., concur. Settle order on notice before Mr. Justice Rich on December 28, 1922, at ten o’clock, A. M.